Title: From Thomas Jefferson to Adrienne-Catherine de Noailles, comtesse de Tessé, 26 October 1805
From: Jefferson, Thomas
To: Tessé, Adrienne-Catherine de Noailles, comtesse de


                  
                     Dear Madam
                     
                     Washington Oct. 26. 05
                  
                  The blockade of Havre still continuing & being likely to be of equal duration with the war, I had despaired almost of being able to send you any seeds this year. but it was lately suggested to me that a package sent to Nantes may go through the canal de Briare to Paris, and thus avoid a land carriage which would cost you more than the object is worth. I have therefore hastily made up a box of seeds of such articles of those I propose to furnish you annually as the present season admits being gathered. they are as follows 1. Juglans nigra. 2. Liriodendron. tulipifera. 3. Quereus alba. 4. Prinus. 5. 2. Phellos. 6. Q. Palustris. 7. Juniperus Virginica. 8. Cornus Florida. 9. Rosa sylvestris elatior folus inadaris Clayton. 10. Bignonia Catalpa. 11. Magnolia acuminata, the preceding were in your catalogue, to which in order to fill vacant spaces I have added 12. Diospyros Virginians. 13. Platanus occidentalis. 14. cucurbita verrucosa Miller. 15. Aractus hypogaea. the season would have admitted procuring some other articles from a distance, but I was yesterday informed that the brig Lucy sails three days hence from Baltimore to Nantes. I therefore close the box to-day & send it off by the stage tomorrow, the only means of getting it to Baltimore in time. it is a box of 4 feet long, & 1. foot wide & deep; will be addressed to you to the care of William Patterson, commercial agent of the US. at Nantes, with instructions first to ask your orders how to have them conveyed & to follow those orders. I shall made some observations on some of those articles. of the oaks I have selected the Alba, because it is the finest of the whole family, it is the only tree with us which disputes for pre-eminence with the Liriodendron. it may be called the Jupiter while the latter is the Juno, of our groves. the Prinos, or chestnut oak is also one of the fine & handsome species. The Phellos, or willow oak combines great singularity with beauty; the Palustris of Michaux, which is the Quercus rubra dissecta  of La Marck Encyclop. Method. Botan. I. 721. is nearly as singular by the deep indenture of it’s leaves & their very narrow lobes, as the Phellos, and very handsome. it has also been called by some Quercus montanus, just as improperly as Palustris. it grows well in dry as well as moist lands. the acorns of the Q. Phellos are the smallest we know. they fall early in the season, & I send you every individual acorn which multiplied researches could now procure. probably some of the minutest may not come up, but I trust a sufficient number will be found good. in each of the cells of the box are some leaves of the identical trees from which the acorns were gathered. Juniperus Virgin. I presume some method is known & practised with you to make the seeds come up. I have never known but one person succeed with them here. he crammed them down the throats of his poultry confined in the hen-yard & then sowed their dung, which has been compleatly effectual. Cornus Florida. we have a variety of this with a flesh-coloured blossom. but it is so rare that I have seen it in but one place on my road from hence to Monticello, and could only be known at this season by marking the tree when in blossom. this research must be reserved for a situation more favorable than my present one. Magnolia acuminata. this plant is not of Virginia, except it’s South Western angle, 250. miles from hence. I send you the only cone of it I ever saw, and which came to me accidentally not long since. the tree I have never seen. Platanus occidentalis, a most noble tree for shade, of fine form, it’s bark of a paper-white when old, & of very quick growth. cucurbita verrucosa, cymling. I recommend this merely for your garden. we consider it one of our finest & most innocent vegetables. I found the chicoree as dressed by your cooks in a pulpy form to resemble our cymling drachis hypogaea, a very sweet ground-nut. it grows well at this place where we can have neither figs nor artichokes without protection through the winter. it is hardier therefore than they are, and cannot be a mere green-house plant with you as Miller & Dumont Courset suppose.   I write to you almost in despair that you will get either my letter or the box of seeds. such are the irregularities committed on the ocean by the armed vessels of all the belligerent powers that nothing is safe committed to that element. were it not for this, I would ask you to send me by some occasion some acorns of the Quercus suber, some seeds of the Cedrus Libani which you have in the Jardin des plantes, & perhaps some nuts of your Marronier: but I should only expose myself to the mortification of losing them. to lessen the pretexts for interception I say not one word in this letter but on it’s particular subject, except adding my respectful salutations to M. de Tesse, Monsr. & Mde. de la Fayette, to those I offer you, with the assurances of my most friendly esteem & attachment.
                  
                     Th: Jefferson
                     
                  
                  
                     P.S. Since writing the above I have been able to get some of the Pyrus coronaria, or Malus sylvestris virginiana floribus odoratis of Clayton. both the blossom & apple are of the finest perfume, and the apple is the best of all possible burnishers for brass and steel furniture which has contracted rust
                  
               